1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   PAUL LEHR and COLLEEN LEHR,           No. 2:17-cv-1188 WBS AC
13               Plaintiffs,

14       v.                                ORDER
15   FRANK M. PERRI; PERRI ELECTRIC,
     INC., a California Corporation;
16   PERRI ELECTRIC INC. PROFIT
     SHARING PLAN; PERRI ELECTRIC
17   INC. PROFIT SHARING TRUST FUND;
     and DOES 1-50,
18
                 Defendants.
19

20
                                 ----oo0oo----
21

22            Plaintiffs request additional time to respond to the
23   submissions of defendants Perri Electric Inc. Profit Sharing Plan
24   and Perri Electric Profit Sharing Trust Fund, filed in support of
25   their motion to dismiss, which this court converted to a motion
26   for summary judgment under Federal Rule of Civil Procedure 12(d).
27   (Docket No. 104.)    In light of plaintiffs’ representations and
28
                                       1
1    the relatively short period between the scheduled hearing and the

2    date the motion was converted to a motion for summary judgment,

3    the request for additional time (Docket No. 104) is GRANTED.    See

4    Fed. R. Civ. P. 12(d) and 56(d)(2).   The hearing on the motion is

5    reset for October 7, 2019 at 1:30 p.m.   Plaintiffs’ amended

6    opposition and evidence shall be filed by September 20, 2019.

7    Any amended reply and evidence from defendants shall be filed by

8    September 27, 2019.

9              IT IS SO ORDERED.

10   Dated:   September 6, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
